262 S.W.3d 675 (2008)
Neal SNYDER, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90276.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Timothy Joseph Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Joshua N. Corman co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Movant Neal Snyder appeals from the circuit court's judgment denying his motion for post-conviction relief under Rule 24.035. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court's judgment was based on findings of fact that are not clearly erroneous. Rule 24.035(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).